               THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

 LOU M. TAYLOR, an individual,    )
                                  )
           Plaintiff,             )              Civil Action No.:
                                  )              1:19-cv-03028-MLB
      v.                          )
                                  )
 BRYAN S. KUCHAR, an individual   )
                                  )
           Defendant.             )
__________________________________)

        1.    JOINT PRELIMINARY REPORT AND DISCOVERY PLAN

1.    Description of Case:

      (a) Describe briefly the nature of this action.

      This action concerns Defendant’s registration and use of one or more internet

domains that include use of Plaintiff’s personal name and/or service mark. Plaintiff

initiated this action asserting claims of Cybersquatting, Cyberpiracy, violation of

Georgia’s Deceptive Trade Practices Act, Defamation, Tarnishment/Dilution, and

attorneys’ fees under O.C.G.A. §13-6-11.

      (b) Summarize, in the space provided below, the facts of this case. The

summary should not be argumentative nor recite evidence.

      Plaintiff is a business manager for the sports and entertainment industries.

Over the course of her 27-year career, she and her business (Tri Star Sports &
Entertainment Group) have served world-renowned performers, musicians, athletes

and other artists. Plaintiff has earned significant professional recognition and

numerous industry accolades.

      Defendant      has     registered       and   used     the     domain      name

<<www.loumtaylor.com>>, and Plaintiff believes that Defendant may have also

registered or is affiliated with a second domain name, <<www.loumtaylor.net>>.

Defendant denies that he has registered, owns or is in any manner affiliated with this

second domain name. But, with respect to the first domain (www.loumtaylor.com),

Defendant has published mixed articles and images of Plaintiff, reprinted without

permission from known media outlets such as Billboard Magazine and Variety

Magazine, with statements such as “Your #1 source for the gay demon exorcist” and

“Your 2nd source for the gay demon exorcist.”

      Plaintiff contends the domain names misappropriate Plaintiff’s personal name

and service mark with the intent to exploit Plaintiff’s fame and goodwill for

Defendant’s own commercial gain. Plaintiff contends that Defendant has acted with

the intent to misleadingly divert internet users to Defendant’s website(s) in an effort

to tarnish Plaintiff’s name and service mark, damage her reputation and disrupt her

business.

      Defendant denies that he has engaged in any wrongdoing or actionable


                                          2
misconduct, and contends that his use of the domain www.loumtaylor.com is a

lawful parody. Defendant denies any liability to Plaintiff arising from the events

detailed in the Complaint and denies that Plaintiff is entitled to recover any damages

therefrom.

      (c) The legal issues to be tried are as follows:

             (1) Whether the “Mark” referenced in the Complaint is famous or has

      attained secondary meaning, or whether Plaintiff has otherwise acquired

      common law protections in her personal name and/or the Mark.

             (2) Whether and to what extent Defendant owns, has an interest in or

      otherwise is affiliated with each of the two domain names referenced in the

      Complaint.

             (3) Whether the domain name(s) are identical or confusingly similar to

      Plaintiff’s personal name and/or Mark.

             (4) Whether Defendant has any rights to use or legitimate interests in the

      domain name(s) and/or use of the Mark.

             (5) Whether Defendant’s registration, design or use of the domain

      name(s) containing Plaintiff’s personal name and/or Mark was wrongful,

      unauthorized, harmful or in bad faith.

             (6) Whether Defendant’s registration, design or use of the domain


                                           3
name(s) containing Plaintiff’s personal name and/or Mark created a likelihood

of confusion.

     (7) Whether Defendant’s registration, design or use of the domain

name(s) containing Plaintiff’s personal name and/or Mark constitutes or has

caused tarnishment or dilution.

     (8) Whether Defendant intended to sell the domain(s) or otherwise profit

from use of the domain name(s).

     (9) Whether Defendant’s registration, design or use of Plaintiff’s

personal name and/or mark(s) is permitted by law or is otherwise defensible.

     (10) Whether Defendant engaged in the conduct detailed in the

Complaint.

     (11) Whether any of the defenses asserted by Defendant bar, in whole or

in part, any of the claims asserted by Plaintiff in this action.

     (12) Whether Defendant is liable to Plaintiff on each of the claims and

Counts set forth in the Complaint.

     (13) Whether Plaintiff may recover on each of the claims and Counts set

forth in the Complaint and, if so, to what damages is Plaintiff entitled.

     (14) Whether Plaintiff is entitled to injunctive relief prohibiting

Defendant, his agents, employees, attorneys and any and all person acting in


                                     4
     concert or participation with him, from registering, using and/or trafficking in

     any domain name that contains Plaintiff’s personal name and/or the Mark.

     (d) The cases listed below are:

           (1) Pending Related Cases: None.

           (2) Previously Adjudicated Related Cases: None.

2.   This case is complex because it possesses one (1) or more of the features

     listed below (please check):

     This case is not complex.

     ___ (1) Unusually large number of parties

     ___ (2) Unusually large number of claims or defenses

     ___ (3) Factual issues are exceptionally complex

     ___ (4) Greater than normal volume of evidence

     ___ (5) Extended discovery period is needed

     ___ (6) Problems locating or preserving evidence

     ___ (7) Pending parallel investigations or action by the government

     ___ (8) Multiple use of experts

     ___ (9) Need for discovery outside United States boundaries

     ___ (10) Existence of highly technical issues and proof




                                         5
3.    Counsel:

      The following individually named attorneys are hereby designated as lead

counsel for the parties:

      Plaintiff:                          Hayden R. Pace, Esq.
                                          Jordan A. Fishman, Esq.
                                          Stokes Wagner, A.L.C.
                                          One Atlantic Center, Ste. 2400
                                          1201 W. Peachtree Street, N.W.
                                          Atlanta, Georgia 30309
                                          Tel: (404) 766-0076
                                          Fax: (404) 766-8823
                                          hpace@stokeswagner.com
                                          jfishman@stokeswagner.com

      Defendant:                          Darren A. Heitner, Esq.
                                          Alan Wilmot, Esq.
                                          Heitner Legal, P.L.L.C
                                          215 Hendricks Isle
                                          Fort Lauderdale, FL 33301
                                          Phone: 954-558-6999
                                          Fax: 954-927-3333
                                          darren@heitnerlegalcom
                                          alan@heitnerlegal.com

                                          John M. Phillips, B.C.S.
                                          Phillips & Hunt
                                          4230 Ortega Boulevard
                                          Jacksonville, FL 32210
                                          Tel: (904) 444-4444
                                          Fax: (904) 508-0683 facsimile
                                          jmp@floridajustice.com




                                      6
4.    Jurisdiction:

      Is there any question regarding this Court's jurisdiction?

      No.

     If "yes," please attach a statement, not to exceed one (1) page, explaining

     the jurisdictional objection. When there are multiple claims, identify and

     discuss separately the claim(s) on which the objection is based. Each

     objection should be supported by authority.

5.    Parties to This Action:

      (a) The following persons are necessary parties who have not been joined:

      None – the parties are currently unaware of any necessary parties who have

not been joined in this action.

      (b) The following persons are improperly joined as parties:

        None – the parties are currently unaware of any persons who have been

improperly joined as parties in this action.

      (c) The names of the following parties are either inaccurately stated or

necessary portions of their names are omitted:

      None.

      (d) The parties shall have a continuing duty to inform the Court of any

contentions regarding unnamed parties necessary to this action or any


                                          7
contentions regarding misjoinder of parties or errors in the statement of a

party's name.

6.    Amendments to the Pleadings:

       Amended and supplemental pleadings must be filed in accordance with

the time limitations and other provisions of Fed. R. Civ. P. 15.              Further

instructions regarding amendments are contained in LR 15.

      (a) List separately any amendments to the pleadings which the parties

anticipate will be necessary:

      In light of Defendant’s contentions that he does not own, has not registered

and is unaffiliated with that domain name <<www.loumtaylor.net>>, the parties

have agreed that Plaintiff shall, upon receiving sufficient evidence confirming the

foregoing, amend her Complaint to remove references to this “.net” domain name.

If Plaintiff intends to do so, the parties agree this amendment shall be filed no later

than October 31, 2019.

      (b) Amendments to the pleadings submitted LATER THAN THIRTY

(30) DAYS after the preliminary planning report is filed or should have been

filed will not be accepted for filing, unless otherwise permitted by law.

7.    Filing Times For Motions:

      All motions should be filed as soon as possible. The local rules set specific


                                          8
filing limits for some motions. These times are restated below.

      All other motions must be filed WITHIN THIRTY DAYS after the beginning

of discovery, unless the filing party has obtained prior permission of the court to file

later. Local Rule 7.1A(2).

      (a) Motions to Compel: before the close of discovery (currently January 31,

2020) or within the extension period allowed in some instances. Local Rules 37.1.

      (b) Summary Judgment Motions: within twenty (20) days after the close of

discovery (i.e., currently February 20, 2020), unless otherwise permitted by Court

order. Local Rule 56.1.

      (c) Other Limited Motions: Refer to Local Rules 7.2A, 7.2B, and 7.2E,

respectively, regarding filing limitations for motions pending on removal,

emergency motions, and motions for reconsideration.

      (d) Motions Objecting to Expert Testimony: Daubert motions with regard to

expert testimony no later than the date that the proposed order is submitted. Refer

to Local Rule 7.2F.

8.    Initial Disclosures:

      The parties are required to serve initial disclosures in accordance with

Fed. R. Civ. P. 26. If any party objects that initial disclosures are not

appropriate, state the party and basis for the party’s objection.


                                           9
      The parties plan to exchange Initial Disclosures as follows:

      (a) Plaintiff shall provide her Initial Disclosures by October 4, 2019; and

      (b) Defendant shall provide his Initial Disclosures by October 18, 2019.

9.    Request for Scheduling Conference:

      Does either party request a scheduling conference with the Court? If so,

please state the issues which could be addressed and the position of each party.

      The parties do not request a scheduling conference at this time, but shall notify

the Court if/when they feel such a conference is necessary or would be helpful.

10.   Discovery Period:

      The discovery period commences thirty (30) days after the appearance of

the first defendant by answer to the complaint. As stated in LR 26.2, responses

to initiated discovery must be completed before expiration of the assigned

discovery period.

      Cases in this Court are assigned to one of the following three (3) discovery

tracks: (a) zero (0)-months discovery period, (b) four (4)-months discovery

period, and (c) eight (8)-months discovery period.            A chart showing the

assignment of cases to a discovery track by filing category is contained in

Appendix F. The track to which a particular case is assigned is also stamped

on the complaint and service copies of the complaint at the time of filing.


                                         10
Please state below the subjects on which discovery may be needed:

(1) Plaintiff.   Plaintiff anticipates obtaining discovery that includes the

   following issues: the elements necessary to establish each of Plaintiff’s

   causes of action; the extent of Defendant’s misconduct and campaign to

   harm Plaintiff’s reputation and business interests; Defendant’s registration,

   design, ownership and use of the domain name(s); Defendants’

   communications with third parties (not including legal counsel) regarding

   Plaintiff, Plaintiff’s business interests, the events detailed in the

   Complaint, and/or the domain name(s); and the damages that Plaintiff

   alleges she has suffered as a result of the events referenced in the

   Complaint; the necessity and propriety of the permanent injunctive relief

   requested by Plaintiff; and the facts underlying each of the defenses

   asserted by Defendant.

(2) Defendant. Defendant anticipates obtaining discovery that includes the

   following issues: the elements necessary to establish each of Defendant’s

   affirmative defenses; the extent of any damages (if any) incurred by

   Plaintiff based upon alleged harm to reputation and business interests

   resulting from Plaintiff’s claims referenced in the Complaint; Plaintiff’s


                                   11
         communication with third parties (not including legal counsel) regarding

         the events detailed in the Complaint and/or any other events surrounding

         Plaintiff’s dealing with Defendant; the extent of any confusion as alleged

         in Plaintiff’s Complaint; the development of protectable trademark/trade

         name rights (common law or otherwise) as alleged in Plaintiff’s

         Complaint, including, without limitation, use in commerce; and the facts

         underlying each of the claims asserted by Plaintiff.

       If the parties anticipate that additional time beyond that allowed by the

assigned discovery track will be needed to complete discovery, please state those

reasons in detail below:

      Not applicable. The parties anticipate that a standard four (4) month discovery

period, concluding January 31, 2020, will be sufficient under the circumstances.

11.   Discovery Limitations

      (a) What changes should be made in the limitations on discovery imposed

under the Federal Rules of Civil Procedure or Local Rules of this Court, and

what other limitations should be imposed.

      None.

      (b) Is any party seeking discovery of electronically stored information?

      Yes.


                                        12
      (1)     The parties have discussed the sources and scope of the production

of electronically stored information and have agreed to limit the scope of

production (e.g., accessibility, search terms, date limitations, or key witnesses)

as follows:

       The parties agree that, upon request by a producing party, the parties shall

meet-and-confer in good faith to identify appropriately narrowed search terms, date

limitations and other helpful production parameters.

       (2)    The parties have discussed the format for the production of

electronically stored information (e.g., Tagged Image File Format (TIFF or

.TIF files), Portable Document Format (PDF), or native), method of production

(e.g., paper or disk), and the inclusion or exclusion and use of metadata, and

have agreed as follows:

      Given the subject matter of this lawsuit, the parties anticipate the need for

discovery and production of ESI. The parties agree that electronically stored

documents and e-mails shall be produced, whenever possible, in a format compatible

with one of the following programs: Microsoft Office (Word, Excel, Powerpoint,

Outlook), Access, and Adobe. Pictures, photographs, and other graphics shall be

produced in one of the following formats: PDF, GIF, JPEG, or TIFF.

      The parties agree that the method of production shall be in native file format


                                        13
of the information, when it complies with the format mentioned above, which may

be delivered by disk, secure sharefile folder or USB drive. For those ESI materials

not initially provided in their native file format, the parties have agreed to provide

such ESI in its native file format upon request.

12.    Other Orders:

      What other orders do the parties think that the Court should enter under

Rule 26(c) or under Rule 16 (b) and (c)?

       The parties may submit a Stipulated Protective Order to govern the

production of documents containing information that is Personal Information

Confidential, Confidential, and/or Highly Confidential/Attorneys’ Eyes Only.

13.   Settlement Potential:

      (a) Lead counsel for Plaintiff and Defendants certify by their signatures

below that they conducted a Rule 26(f) conference that was held on September

19, 2019, and that they participated in settlement discussions.

             For Plaintiff:                   /s/ Hayden R. Pace
                                              Hayden R. Pace

             For Defendant:                   /s/ Darren A. Heitner
                                              Darren A. Heitner

                                              /s/ John M. Phillips
                                              John M. Phillips



                                         14
      (b) All parties were promptly informed of all offers of settlement and

following discussion by all counsel, it appears that there is now:

      (   ) A possibility of settlement before discovery.

      ( X ) A possibility of settlement after discovery.

      (__) A possibility of settlement, but a conference with the judge is needed.

      (__) No possibility of settlement.

      (c) Counsel (X ) do or (____) do not intend to hold additional settlement

conferences among themselves prior to the close of discovery. The proposed

date of the next settlement conference: The parties have not set a date for their

next settlement conference.

      (d) The following specific problems have created a hindrance to

settlement of this case:

       None at this time.

14.   Trial by Magistrate Judge:

      Note: Trial before a Magistrate Judge will be by jury trial if a party is

otherwise entitled to a jury trial.

      (a) The parties (_____) do consent to having this case tried before a

magistrate judge of this Court. A completed Consent to Jurisdiction by a

United States Magistrate Judge form has been submitted to the Clerk of Court


                                        15
      (b) The parties ( X ) do not consent to having this case tried before a

magistrate judge of this Court.

      Dated: October 3, 2019.

                                   Respectfully submitted,

                                   s/Hayden Pace
                                   Hayden R. Pace, Esq.
                                   Jordan A. Fishman, Esq.
                                   Stokes Wagner, A.L.C.
                                   One Atlantic Center, Ste. 2400
                                   1201 W. Peachtree Street, N.W.
                                   Atlanta, Georgia 30309
                                   Tel: (404) 766-0076
                                   Fax: (404) 766-8823
                                   jfishman@stokeswagner.com

                                   Attorneys for Plaintiff, Lou M. Taylor

                                   -and-


                                   s/John Phillips______________
                                   John M. Phillips, B.C.S.
                                   Phillips & Hunt
                                   4230 Ortega Boulevard
                                   Jacksonville, FL 32210
                                   Tel: (904) 444-4444
                                   Fax: (904) 508-0683 facsimile
                                   jmp@floridajustice.com

                                   Darren A. Heitner, Esq.
                                   Alan Wilmot, Esq.
                                   Heitner Legal, P.L.L.C
                                   215 Hendricks Isle
                                   Fort Lauderdale, FL 33301

                                     16
Phone: 954-558-6999
Fax: 954-927-3333
darren@heitnerlegalcom
alan@heitnerlegal.com

Attorneys for Defendant, Bryan S. Kuchar




 17
               THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

LOU M. TAYLOR, an individual,     )
                                  )
           Plaintiff,             )             Civil Action No.:
                                  )             1:19-cv-03028-MLB
      v.                          )
                                  )
 BRYAN S. KUCHAR, an individual   )
                                  )
           Defendant.             )
__________________________________)


                            SCHEDULING ORDER

      Upon review of the information contained in the Preliminary Report and

Discovery Schedule, the Court orders that the time limits for adding parties,

amending the pleadings, filing motions, completing discovery, and discussing

settlement are as stated in the above completed form, except as herein modified:



      SO ORDERED, this _____ day of ____________, 2019.



                                ____________________________________
                                Hon. Michael L. Brown
                                United States District Judge




                                        18
